             Case 1:19-cv-00430-TSC Document 5 Filed 05/06/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                             |
TEKWAY, INC,                                 |
                                             |
                      PLAINTIFF,             |
                V.                           |       CIVIL ACTION NO. 19-0430 (TSC)
                                             |
UNITED STATES CITIZENSHIP                    |
AND IMMIGRATION SERVICES,                    |
                                             |
                      DEFENDANT.             |
                                             |

      MOTION TO EXTEND TIME TO RESPOND TO AMENDED COMPLAINT

       Defendant, the United States Citizenship and Immigration Services (“USCIS”), by

undersigned counsel, respectfully requests an extension of up to and including May 14, 2019, to

respond to Defendant’s Amended Complaint. In support of this motion, Defendant states the

following:

       On March 5, 2019, the undersigned counsel’s office was served with the original

complaint, ECF No. 1.      At approximately 7 p.m. this evening, defense counsel was filing

defendant’s answer to that complaint in the electronic case filing system when she was prompted

to link the answer to one of two listed complaints. At that point, defense counsel realized for the

first time that plaintiff had filed an amended complaint. Defendant’s plan was to simply revise the

answer and file a little later in the evening until the undersigned compared the complaints and

realized that the named H1-B visa beneficiaries in the original and amended complaints are

different individuals. Thus, defendant needs additional time to research what occurred with respect

to the cases of the newly named beneficiaries. Accordingly, defendant respectfully request up to
          Case 1:19-cv-00430-TSC Document 5 Filed 05/06/19 Page 2 of 3



and including May 14, 2019, to respond to the amended complaint. Plaintiff does not oppose this

request for an extension.

Dated: May 6, 2019                         Respectfully submitted,

                                           JESSIE K. LIU, D.C. Bar. No. 472845
                                           United States Attorney

                                           DANIEL F. VAN HORN, D.C. Bar No. 924092
                                           D.C. Bar No. 924092
                                           Chief, Civil Division

                                    By:     /s/ Denise M. Clark
                                           DENISE M CLARK, D.C. Bar No. 479149
                                           Assistant United States Attorney
                                           555 Fourth Street, N.W.
                                           Washington, D.C. 20530
                                           (202) 252-6621
                                           Denise.Clark@usdoj.gov

                                           Counsel for Defendant




                                              2
         Case 1:19-cv-00430-TSC Document 5 Filed 05/06/19 Page 3 of 3




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


                                          |
TEKWAY, INC,                              |
                                          |
                    PLAINTIFF,            |
             V.                           |        CIVIL ACTION NO. 19-0430 (TSC)
                                          |
UNITED STATES CITIZENSHIP                 |
AND IMMIGRATION SERVICES,                 |
                                          |
                    DEFENDANT.            |
                                          |


                                 [PROPOSED] ORDER

      Upon consideration of the Defendant’s Motion to Extend Time to Respond, and the entire

record herein, it is hereby ORDERED that Defendant’s Motion is GRANTED.

      It is FURTHER ORDERED that the time for Defendant to respond to Plaintiff’s

Amended Complaint is hereby extended up to and including May 14, 2019.



      It is SO ORDERED this           day of                        , 2019.




                                          TANYA S. CHUTKAN
                                          UNITED STATES DISTRICT COURT JUDGE




                                               3
